Motion Denied; Order filed June 21, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00013-CR
                                ____________

                     FREDDRICK L. WOODS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1534608


                                    ORDER

      Appellant is represented by appointed counsel, Daucie Schindler. Appellant’s
brief was originally due March 14, 2018. We have granted a total of 90 days to file
appellant’s brief until June 13, 2018. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed. On June 13, 2018, counsel filed a further request for extension of
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the request for extension and order Daucie Schindler to file a brief
with the clerk of this court on or before July 13, 2018. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.